Exhibit 10.9

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made as of November,
16, 2020 by and among Eos Energy Enterprises, Inc., a Delaware corporation (the
“Company”), each of the other persons listed on the signature pages hereto
(each, a “Securityholder” and collectively, the “Securityholders”), and any
person or entity who hereafter becomes a party to this Agreement pursuant to
Section 6.2 of this Agreement (together with the Securityholders, each a
“Holder” and, collectively, the “Holders”).

 

RECITALS

 

WHEREAS, this Agreement is made and entered into in connection with the closing
of the business combination (the “Business Combination”) contemplated by that
certain Agreement and Plan of Merger, dated as of September 7, 2020 (the “Merger
Agreement”), by and among the Company, BMRG Merger Sub, LLC, a Delaware limited
liability company, BMRG Merger Sub II, LLC, a Delaware limited liability
company, Eos Energy Storage LLC, a Delaware limited liability company, New Eos
Energy LLC, a Delaware limited liability company, and AltEnergy Storage VI, LLC,
a Delaware limited liability company (“AltEnergy Demanding Holder”), in its
capacity as the Securityholder Representative thereunder;

 

WHEREAS, pursuant to the Merger Agreement, the Company will issue to the
Securityholders and other Holders shares of common stock of the Company, par
value $0.0001 per share (the “Common Stock”), as consideration in the Business
Combination;

 

WHEREAS, pursuant to the Merger Agreement, the Company agreed to register for
resale under the Securities Act the shares of Common Stock issued to the
Securityholders and other Holders; and

 

WHEREAS, the Company and the Holders desire to enter into this Agreement,
pursuant to which the Company shall grant the Holders certain registration
rights with respect to certain securities of the Company, and the parties hereto
shall set forth their agreement with respect to certain other matters, as set
forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

Article I
DEFINITIONS

 

Section 1.1 Definitions. The terms defined in this Article I shall, for all
purposes of this Agreement, have the respective meanings set forth below:

 

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Chief Executive
Officer or principal financial officer of the Company (if not Joe Mastrangelo),
after consultation with counsel to the Company, (a) would be required to be made
in any Registration Statement or Prospectus in order for the applicable
Registration Statement or Prospectus not to contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein (in the case of any prospectus and any preliminary prospectus,
in the light of the circumstances under which they were made) not misleading,
(b) would not be required to be made at such time if the Registration Statement
were not being filed, and (c) the Company has a bona fide business purpose for
not making such information public.

 

1

 

 

“Affiliate” shall mean, with respect to any specified Holder, any person or
entity who directly or indirectly, controls, is controlled by or is under common
control with such Holder, including, without limitation, any general partner,
managing member, officer, director or trustee of such Holder, or any investment
fund or registered investment company now or hereafter existing which is
controlled by one or more general partners, managing members or investment
advisers of, or shares the same management company or investment adviser with,
such Holder.

 

“Agreement” shall have the meaning given in the Preamble.

 

“AltEnergy Demanding Holder” shall have the meaning given in the Recitals.

 

“Blackout Period” shall have the meaning given in Section 3.4(b).

 

“Business Combination” shall have the meaning given in the Preamble.

 

“Business Day” shall mean any day of the year on which national banking
institutions in New York are open to the public for conducting business and are
not required or authorized to close.

 

“Closing Date” shall have the meaning given in the Merger Agreement.

 

“Common Stock” shall have the meaning given in the Preamble.

 

“Commission” shall mean the U.S. Securities and Exchange Commission.

 

“Company” shall have the meaning given in the Preamble.

 

“Demanding Holder” shall have the meaning given in Section 2.2(a).

 

“Effectiveness Deadline” shall have the meaning given in Section 2.1.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

 

“Form S-3” shall have the meaning given in Section 2.4.

 

“Founder Holders” shall mean “Holders” as defined in the Founder Registration
Rights Agreement.

 

“Founder Registrable Securities” shall mean “Registrable Securities” as defined
in the Founder Registration Rights Agreement

 

“Founder Registration Rights Agreement” shall mean that certain Registration
Rights Agreement, dated as of May 19, 2020, by and between the Company, B. Riley
Principal Sponsor Co. II, LLC, a Delaware limited liability company, and the
other parties thereto.

 

“Holders” shall have the meaning given in the Preamble.

 

“Lock-Up Period” shall mean the period ending on the earlier of (A) one year
after the Closing Date or (B) subsequent to the Closing Date, (x) if the last
sale price of the Common Stock equals or exceeds $12.00 per share (as adjusted
for stock splits, stock dividends, reorganizations, recapitalizations and the
like) for any 20 trading days within any 30-trading day period commencing at
least 150 days after the Closing Date or (y) the date on which the Company
completes a liquidation, merger, capital stock exchange, reorganization or other
similar transaction that results in all of the Company’s stockholders having the
right to exchange their shares of Common Stock for cash, securities or other
property.

 

“Maximum Number of Securities” shall have the meaning given in Section 2.2(b).

 

“Merger Agreement” shall have the meaning given in the Recitals.

 

2

 

  

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus in the light of the circumstances under which they were made not
misleading.

 

“Permitted Transferees” shall mean any person or entity to whom a Holder of
Registrable Securities is permitted to transfer such Registrable Securities
prior to the expiration of the Lock-up Period or any other lock-up period, as
the case may be, under this Agreement and any other applicable agreement between
such Holder and the Company, and to any transferee thereafter.

 

“Piggyback Registration” shall have the meaning given in Section 2.3.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

 

“Registrable Security” shall mean (a) the shares of Common Stock issued by the
Company to the Securityholders and any other Holders pursuant to the Merger
Agreement and (b) any other equity security of the Company issued or issuable to
any Holder with respect to any such shares of Common Stock by way of a stock
dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or reorganization; provided, however,
that, as to any particular Registrable Security, such securities shall cease to
be Registrable Securities when: (i) a Registration Statement with respect to the
sale of such securities shall have become effective under the Securities Act and
such securities shall have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement; (ii) such securities shall have
been otherwise transferred, new certificates for such securities not bearing a
legend restricting further transfer shall have been delivered by the Company and
subsequent public distribution of such securities shall not require registration
under the Securities Act; (iii) such securities shall have ceased to be
outstanding; (iv) such securities may be sold without registration pursuant to
Rule 144 promulgated under the Securities Act (or any successor rule promulgated
thereafter by the Commission) (but with no volume or other restrictions or
limitations); or (v) such securities have been sold to, or through, a broker,
dealer or underwriter in a public distribution or other public securities
transaction.

 

“Registration” shall mean a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

 

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

 

(a) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority, Inc.) and
any securities exchange on which the Common Stock is then listed;

 

(b) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);

 

(c) printing, messenger, telephone and delivery expenses;

 

(d) reasonable fees and disbursements of counsel for the Company;

 

(e) reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration (including the expenses of any special audit and “comfort letters”
required by or incident to such performance); and

 



(f) reasonable fees and expenses of one legal counsel selected by the Demanding
Holders in connection with an Underwritten Offering.

 

3

 

   

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Suspension Period” shall have the meaning given in Section 3.4(a).

 

“Transfer” shall mean the (a) sale of, offer to sell, contract or agreement to
sell, hypothecate, pledge, grant of any option to purchase or otherwise dispose
of or agreement to dispose of, directly or indirectly, or establishment or
increase of a put equivalent position or liquidation with respect to or decrease
of a call equivalent position within the meaning of Section 16 of the Exchange
Act, and the rules and regulations of the Commission promulgated thereunder with
respect to, any security, (b) entry into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any security, whether any such transaction is to be settled by
delivery of such securities, in cash or otherwise, or (c) public announcement of
any intention to effect any transaction specified in clause (a) or (b).

 

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

 

“Underwritten Offering” shall mean an offering in which securities of the
Company are sold to an Underwriter in a firm commitment underwriting for
distribution to the public.

 

Article II
REGISTRATIONS

 

Section 2.1 Registration Statement. The Company shall, as soon as practicable
after the Closing Date, but in any event within forty-five (45) days after the
Closing Date, file a Registration Statement under the Securities Act to permit
the public resale of all the Registrable Securities held by the Holders from
time to time as permitted by Rule 415 under the Securities Act (or any successor
or similar provision adopted by the Commission then in effect) on the terms and
conditions specified in this Section 2.1 and shall use its commercially
reasonable efforts to cause such Registration Statement to be declared effective
as soon as practicable after the filing thereof, but in any event no later than
the earlier of (a) sixty (60) days (or ninety (90) days if the Commission
notifies the Company that it will “review” the Registration Statement) after the
Closing Date and (b) the tenth (10th) Business Day after the date the Company is
notified (orally or in writing, whichever is earlier) by the Commission that
such Registration Statement will not be “reviewed” or will not be subject to
further review (such earlier date, the “Effectiveness Deadline”). The
Registration Statement filed with the Commission pursuant to this Section 2.1
shall be on Form S-1 or such other form of registration statement as is then
available to effect a registration for resale of such Registrable Securities,
covering such Registrable Securities, and shall contain a Prospectus in such
form as to permit any Holder to sell such Registrable Securities pursuant to
Rule 415 under the Securities Act (or any successor or similar provision adopted
by the Commission then in effect) at any time beginning on the effective date
for such Registration Statement. A Registration Statement filed pursuant to this
Section 2.1 shall provide for the resale pursuant to any method or combination
of methods legally available to, and requested by, the Holders. The Company
shall use its commercially reasonable efforts to cause a Registration Statement
filed pursuant to this Section 2.1 to remain effective, and to be supplemented
and amended to the extent necessary to ensure that such Registration Statement
is available or, if not available, that another registration statement is
available, for the resale of all the Registrable Securities held by the Holders
until all such Registrable Securities have ceased to be Registrable Securities.
As soon as practicable following the effective date of a Registration Statement
filed pursuant to this Section 2.1, but in any event within three (3) Business
Days of such date, the Company shall notify the Holders of the effectiveness of
such Registration Statement. When effective, a Registration Statement filed
pursuant to this Section 2.1 (including any documents incorporated therein by
reference) will comply as to form in all material respects with all applicable
requirements of the Securities Act and the Exchange Act and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading (in
the case of any Prospectus contained in such Registration Statement, in the
light of the circumstances under which such statement is made).

 

4

 

  

Section 2.2 Underwritten Offering.

 

(a) In the event that any Holder elects to dispose of Registrable Securities
under a Registration Statement pursuant to an Underwritten Offering of all or
part of such Registrable Securities that are registered by such Registration
Statement, then the Company shall, upon the written demand of AltEnergy
Demanding Holder or its designee (any such Holder, a “Demanding Holder”), enter
into an underwriting agreement in a form as is customary in Underwritten
Offerings of equity securities with the managing Underwriter or Underwriters
selected by the Demanding Holder in consultation with the Company, and shall
take all such other reasonable actions as are requested by the managing
Underwriter or Underwriters in order to expedite or facilitate the disposition
of such Registrable Securities. Such underwriting agreement shall be
satisfactory in form and substance to the Company and the Demanding Holder. In
addition, the Company shall give prompt written notice to each other Holder
regarding such proposed Underwritten Offering, and such notice shall offer such
Holders the opportunity to include in the Underwritten Offering such number of
Registrable Securities as each such Holder may request. Each such Holder shall
make such request in writing to the Company within five Business Days after the
receipt of any such notice from the Company, which request shall specify the
number of Registrable Securities intended to be disposed of by such Holder.

 

(b) If the managing Underwriter or Underwriters in an Underwritten Offering, in
good faith, advises the Company and the Demanding Holder that the dollar amount
or number of Registrable Securities that the Demanding Holder desires to sell,
taken together with all other shares of Common Stock or other equity securities
that the Company or any other Holder desires to sell and the shares of Common
Stock, if any, as to which a Registration has been requested pursuant to
separate written contractual piggy-back registration rights held by any other
stockholders who desire to sell, exceeds the maximum dollar amount or maximum
number of equity securities that can be sold in the Underwritten Offering
without adversely affecting the proposed offering price, the timing, the
distribution method, or the probability of success of such offering (such
maximum dollar amount or maximum number of such securities, as applicable, the
“Maximum Number of Securities”), then the Company shall include in such
Underwritten Offering, as follows:

 

(i) first, pro rata to (A) Registrable Securities of the Holders (including the
Demanding Holders) who have elected to participate in the Underwritten Offering
pursuant to Section 2.2(a) and (B) Founder Registrable Securities of Founder
Holders exercising their rights to register their Founder Registrable Securities
pursuant to the Founder Registration Rights Agreement, which can be sold without
exceeding the Maximum Number of Securities;

 

(ii) second, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (i), to shares of Common Stock held by
persons or entities that the Company is obligated to register in a Registration
pursuant to separate written contractual arrangements with such persons, which
collectively can be sold without exceeding the Maximum Number of Securities; and

 

5

 

  

(iii) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (i) or clause (ii), shares of Common Stock or
other equity securities that the Company desires to sell, which can be sold
without exceeding the Maximum Number of Securities.

 

(c) A Demanding Holder shall have the right to withdraw all or any portion of
its Registrable Securities included in an Underwritten Offering pursuant to this
Section 2.2 for any or no reason whatsoever upon written notification to the
Company and the Underwriter or Underwriters of its intention to withdraw from
such Underwritten Offering prior to the pricing of such Underwritten Offering
and such withdrawn amount shall no longer be considered an Underwritten
Offering. Notwithstanding anything to the contrary in this Agreement, the
Company shall be responsible for the Registration Expenses incurred in
connection with an Underwritten Offering prior to its withdrawal under this
Section 2.2(c).

 

(d) The Company shall not be obligated to effect any Underwritten Offering
pursuant to this Section 2.2 (x) if the Demanding Holder, together with the
holders of any other securities of the Company entitled to inclusion in such
Underwritten Offering, propose to sell Registrable Securities and such other
securities (if any), the aggregate proceeds of which are anticipated to be less
than $15,000,000, or (y) in any particular jurisdiction in which the Company
would be required to execute a general consent to service of process in
effecting such registration, qualification, or compliance, unless the Company is
already subject to service in such jurisdiction and except as may be required by
the Securities Act.

 

Section 2.3 Piggyback Registration.

 

(a) If at any time the Company proposes to file a Registration Statement under
the Securities Act with respect to an Underwritten Offering of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into equity securities, for its own account or for the account of
stockholders of the Company (or by the Company and by the stockholders of the
Company including, without limitation, pursuant to Section 2.2 hereof) on a form
that would permit registration of Registrable Securities, other than a
Registration Statement (i) filed in connection with any employee stock option or
other benefit plan, (ii) for an exchange offer or offering of securities solely
to the Company’s existing stockholders, (iii) for an offering of debt that is
convertible into equity securities of the Company, (iv) for a dividend
reinvestment plan or (v) on Form S-4, then the Company shall give written notice
of such proposed filing to all of the Holders of Registrable Securities as soon
as practicable but not less than ten days before the anticipated filing date of
such Registration Statement, which notice shall (A) describe the amount and type
of securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any, in such offering, and (B) offer to all of the Holders of Registrable
Securities the opportunity to register the sale of such number of Registrable
Securities as such Holders may request in writing within five days after receipt
of such written notice (in the case of an “overnight” or “bought” offering, such
requests must be made by the Holders within three Business Days after the
delivery of any such notice by the Company) (such Registration a “Piggyback
Registration”); provided, however, that if the Company has been advised in
writing by the managing Underwriter(s) that the inclusion of Registrable
Securities for sale for the benefit of the Holders will have an adverse effect
on the price, timing or distribution of the Common Stock in the Underwritten
Offering, then (1) if no Registrable Securities can be included in the
Underwritten Offering in the opinion of the managing Underwriter(s), the Company
shall not be required to offer such opportunity to the Holders or (2) if any
Registrable Securities can be included in the Underwritten Offering in the
opinion of the managing Underwriter(s), then the amount of Registrable
Securities to be offered for the accounts of Holders shall be determined based
on the provisions of Section 2.3(b). Subject to Section 2.3(b), the Company
shall, in good faith, cause such Registrable Securities to be included in such
Piggyback Registration and shall use its commercially reasonable efforts to
cause the managing Underwriter or Underwriters of a proposed Underwritten
Offering to permit the Registrable Securities requested by the Holders pursuant
to this Section 2.3 to be included in a Piggyback Registration on the same terms
and conditions as any similar securities of the Company included in such
Registration and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof. If
no written request for inclusion from a Holder is received within the specified
time, each such Holder shall have no further right to participate in such
Underwritten Offering. All such Holders proposing to distribute their
Registrable Securities through an Underwritten Offering under this Section 2.3
shall enter into an underwriting agreement in customary form with the
Underwriter(s) selected for such Underwritten Offering by the Company.

 

6

 

  

(b) If the managing Underwriter or Underwriters in an Underwritten Offering that
is to be a Piggyback Registration, in good faith, advises the Company and the
Holders of Registrable Securities participating in the Piggyback Registration in
writing that the dollar amount or number of shares of Common Stock that the
Company desires to sell, taken together with (i) the shares of Common Stock, if
any, as to which Registration has been demanded pursuant to separate written
contractual arrangements with persons or entities other than the Holders of
Registrable Securities hereunder, (ii) the Registrable Securities as to which
registration has been requested pursuant to Sections 2.2 and 2.3, and (iii) the
shares of Common Stock, if any, as to which Registration has been requested
pursuant to separate written contractual piggy-back registration rights of other
stockholders of the Company, exceeds the Maximum Number of Securities, then:

 

(i) If the Registration is undertaken for the Company’s account, the Company
shall include in any such Registration (A) first, shares of Common Stock or
other equity securities that the Company desires to sell, which can be sold
without exceeding the Maximum Number of Securities; (B) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (A), pro rata to (1) the Registrable Securities of Holders exercising
their rights to register their Registrable Securities pursuant to Sections 2.2
and 2.3 hereof; and (2) the Founder Registrable Securities of Founder Holders
exercising their rights to register their Founder Registrable Securities
pursuant to the Founder Registration Rights Agreement, which can be sold without
exceeding the Maximum Number of Securities, and (C) third, to the extent that
the Maximum Number of Securities has not been reached under the foregoing
clauses (A) and (B), shares of Common Stock, if any, as to which Registration
has been requested pursuant to written contractual piggy-back registration
rights of other stockholders of the Company, which can be sold without exceeding
the Maximum Number of Securities;

 

(ii) If the Registration is pursuant to a request by persons or entities other
than the Holders of Registrable Securities, then the Company shall include in
any such Registration (A) first, shares of Common Stock or other equity
securities, if any, of such requesting persons or entities, other than the
Holders of Registrable Securities, which can be sold without exceeding the
Maximum Number of Securities; (B) second, to the extent that the Maximum Number
of Securities has not been reached under the foregoing clause (A), pro rata to
(1) the Registrable Securities of Holders exercising their rights to register
their Registrable Securities pursuant to Sections 2.2 and 2.3 hereof; and (2)
the Founder Registrable Securities of Founder Holders exercising their rights to
register their Founder Registrable Securities pursuant to the Founder
Registration Rights Agreement, which can be sold without exceeding the Maximum
Number of Securities; (C) third, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (A) and (B), shares
of Common Stock or other equity securities that the Company desires to sell,
which can be sold without exceeding the Maximum Number of Securities; and (D)
fourth, to the extent that the Maximum Number of Securities has not been reached
under the foregoing clauses (A), (B) and (C), shares of Common Stock or other
equity securities for the account of other persons or entities that the Company
is obligated to register pursuant to separate written contractual arrangements
with such persons or entities, which can be sold without exceeding the Maximum
Number of Securities.

 

7

 

  

(c) Any Holder of Registrable Securities shall have the right to withdraw from a
Piggyback Registration for any or no reason whatsoever upon written notification
to the Company and the Underwriter or Underwriters (if any) of its intention to
withdraw from such Piggyback Registration prior to the pricing of such
Underwritten Offering. The Company (whether on its own good faith determination
or as the result of a request for withdrawal by persons pursuant to separate
written contractual obligations) may withdraw a Registration Statement filed
with the Commission in connection with a Piggyback Registration at any time
prior to the effectiveness of such Registration Statement. Notwithstanding
anything to the contrary in this Agreement, the Company shall be responsible for
the Registration Expenses incurred in connection with the Piggyback Registration
prior to its withdrawal under this Section 2.3.

 

(d) For purposes of clarity, any Registration effected pursuant to Section 2.3
hereof shall not be counted as a Registration effected under Section 2.2 hereof.

 

Section 2.4 Registrations on Form S-3. The Holders of Registrable Securities may
at any time, and from time to time, request in writing that the Company,
pursuant to Rule 415 under the Securities Act (or any successor rule promulgated
thereafter by the Commission), register the resale of any or all of their
Registrable Securities on Form S-3 or similar short form registration statement
that may be available at such time (“Form S-3”); provided, however, that the
Company shall not be obligated to effect such request through an Underwritten
Offering. Within five days of the Company’s receipt of a written request from a
Holder or Holders of Registrable Securities for a Registration on Form S-3, the
Company shall promptly give written notice of the proposed Registration on Form
S-3 to all other Holders of Registrable Securities, and each Holder of
Registrable Securities who thereafter wishes to include all or a portion of such
Holder’s Registrable Securities in such Registration on Form S-3 shall so notify
the Company, in writing, within ten days after the receipt by the Holder of the
notice from the Company. As soon as practicable thereafter, but not more than
12 days after the Company’s initial receipt of such written request for a
Registration on Form S-3, the Company shall register all or such portion of such
Holder’s Registrable Securities as are specified in such written request,
together with all or such portion of Registrable Securities of any other Holder
or Holders joining in such request as are specified in the written notification
given by such Holder or Holders; provided, however, that the Company shall not
be obligated to effect any such Registration pursuant to Section 2.3 hereof if
(i) a Form S-3 is not available for such offering, or (ii) the Holders of
Registrable Securities, together with the Holders of any other equity securities
of the Company entitled to inclusion in such Registration, propose to sell the
Registrable Securities and such other equity securities (if any) at any
aggregate price to the public of less than $10,000,000.

 

Article III
COMPANY PROCEDURES

 

Section 3.1 General Procedures. The Company shall use its commercially
reasonable efforts to effect the Registration of Registrable Securities in
accordance with the intended plan of distribution thereof, and pursuant thereto
the Company shall, as expeditiously as practicable:

 

(a) subject to Section 2.1, prepare and file with the Commission a Registration
Statement with respect to such Registrable Securities and use its commercially
reasonable efforts to cause such Registration Statement to become effective and
remain effective pursuant to the terms of this Agreement until all of such
Registrable Securities have been disposed of;

 

(b) prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be required by the rules, regulations or instructions
applicable to the registration form used by the Company or by the Securities Act
or rules and regulations thereunder to keep the Registration Statement effective
until all of such Registrable Securities have been disposed of in accordance
with the intended plan of distribution set forth in such Registration Statement
or supplement to the Prospectus;

 

8

 

  

(c) prior to filing a Registration Statement or Prospectus, or any amendment or
supplement thereto, furnish without charge to the Underwriters, if any, and the
Holders of Registrable Securities included in such Registration, and to one
legal counsel selected by the Holders, copies of such Registration Statement as
proposed to be filed, each amendment and supplement to such Registration
Statement (in each case including all exhibits thereto and documents
incorporated by reference therein), the Prospectus included in such Registration
Statement (including each preliminary Prospectus), and such other documents as
the Underwriters and the Holders of Registrable Securities included in such
Registration or the legal counsel selected by such Holders may request in order
to facilitate the disposition of the Registrable Securities owned by such
Holders;

 

(d) prior to any public offering of Registrable Securities, use its commercially
reasonable efforts to (i) register or qualify the Registrable Securities covered
by the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the Holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business or as a dealer in securities in any jurisdiction where it would not
otherwise be required to qualify or take any action to which it would be subject
to general service of process or taxation in any such jurisdiction where it is
not then otherwise so subject;

 

(e) use its commercially reasonable efforts to cause all such Registrable
Securities to be listed on each securities exchange or automated quotation
system on which similar securities issued by the Company are then listed;

 

(f) provide a transfer agent and registrar for all such Registrable Securities
no later than the effective date of such Registration Statement;

 

(g) advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its commercially reasonable efforts to prevent the issuance of any stop
order or to obtain its withdrawal if such stop order should be issued;

 

(h) at least five days prior to the filing of any Registration Statement or
Prospectus or any amendment or supplement to such Registration Statement or
Prospectus or any document that is to be incorporated by reference into such
Registration Statement or Prospectus, furnish a copy thereof to each seller of
such Registrable Securities or its counsel;

 

(i) notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;

 

9

 

  

(j) permit a representative of the Holders, the Underwriters, if any, and any
attorney or accountant retained by such Holders or Underwriter to participate,
at each such person’s own expense, in the preparation of the Registration
Statement, and cause the Company’s officers, directors and employees to supply
all information reasonably requested by any such representative, Underwriter,
attorney or accountant in connection with the Registration; provided, however,
that such representatives or Underwriters enter into a confidentiality
agreement, in form and substance reasonably satisfactory to the Company, prior
to the release or disclosure of any such information;

 

(k) obtain a “cold comfort” letter from the Company’s independent registered
public accountants in the event of an Underwritten Offering, in customary form
and covering such matters of the type customarily covered by “cold comfort”
letters as the managing Underwriter may reasonably request;

 

(l) on the date the Registrable Securities are delivered for sale pursuant to
such Registration, obtain an opinion, dated as of such date, of counsel
representing the Company for the purposes of such Registration, addressed to the
placement agent or sales agent, if any, and the Underwriters, if any, covering
such legal matters with respect to the Registration in respect of which such
opinion is being given as are customarily included in such opinions and negative
assurance letters;

 

(m) in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, on terms agreed to by the Company
with the managing Underwriter of such offering;

 

(n) make available to its security holders, as soon as reasonably practicable,
an earnings statement (which need not be audited) covering the period of at
least twelve (12) months beginning with the first day of the Company’s first
full calendar quarter after the effective date of the Registration Statement
which satisfies the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder (or any successor rule promulgated thereafter by the
Commission);

 

(o) if the Registration involves the Registration of Registrable Securities
involving gross proceeds in excess of $30,000,000, use its reasonable efforts to
make available senior executives of the Company to participate in customary
“road show” presentations that may be reasonably requested by the Underwriter in
such Underwritten Offering; and

 

(p) otherwise, in good faith, take such customary actions necessary to effect
the registration of such Registrable Securities contemplated hereby.

 

Section 3.2 Registration Expenses. The Registration Expenses of all
Registrations shall be borne by the Company. It is acknowledged by the Holders
and the Company that the Holders shall bear all incremental selling expenses
relating to the sale of Registrable Securities, such as Underwriters’
commissions and discounts, brokerage fees and, other than as set forth in the
definition of “Registration Expenses,” all reasonable fees and expenses of any
legal counsel representing the Holders.

 

Section 3.3 Requirements for Participation in Underwritten Offerings. No person
may participate in any Underwritten Offering for equity securities of the
Company hereunder unless such person (a) agrees to sell such person’s securities
on the basis provided in the underwriting agreement for such Underwritten
Offering and (b) completes and executes all customary questionnaires, powers of
attorney, indemnities, lock-up agreements, underwriting agreements and other
customary documents as may be reasonably required under the terms of such
underwriting agreement. Each Holder proposing to distribute its Registrable
Securities through an Underwritten Offering for equity securities of the Company
hereunder shall enter into an underwriting agreement with the underwriters,
which underwriting agreement shall contain such representations, covenants,
indemnities (subject to Article IV) and other rights and obligations as are
customary in underwritten offerings of equity securities; provided, however,
that no such Holder shall be required to make any representations or warranties
to or agreements with the Company or the Underwriters other than
representations, warranties or agreements regarding such Holder’s authority to
enter into such underwriting agreement and to sell, and its ownership of, the
securities being registered on its behalf, its intended method of distribution
and any other representation required by law.

 

10

 

  

Section 3.4 Suspension of Sales; Adverse Disclosure.

 

(a) Upon receipt of written notice from the Company that a Registration
Statement or Prospectus contains a Misstatement, each of the Holders shall
forthwith discontinue disposition of Registrable Securities until it has
received copies of a supplemented or amended Prospectus correcting the
Misstatement (it being understood that the Company hereby covenants to prepare
and file such supplement or amendment as soon as practicable after the time of
such notice), or until it is advised in writing by the Company that the use of
the Prospectus may be resumed (any such period, a “Suspension Period”).

 

(b) If the filing, initial effectiveness or continued use of a Registration
Statement in respect of any Registration (including in connection with an
Underwritten Offering) at any time would require the Company to make an Adverse
Disclosure or would require the inclusion in such Registration Statement of
financial statements that are unavailable to the Company for reasons beyond the
Company’s control, then the Company may, upon giving prompt written notice to
the Holders, delay the filing or initial effectiveness of, or suspend use of,
such Registration Statement (including in connection with an Underwritten
Offering) for the shortest period of time, but in no event more than 30 days,
determined in good faith by the Company to be necessary for such purpose (any
such period, a “Blackout Period”). In the event the Company exercises its rights
under the preceding sentence, the Holders agree to suspend, immediately upon
their receipt of the notice referred to above, their use of the Prospectus
relating to any Registration in connection with any sale or offer to sell
Registrable Securities.

 

(c) The Company shall immediately notify the Holders of the expiration of any
period during which it exercised its rights under this Section 3.4.
Notwithstanding anything to the contrary in this Section 3.4, in no event shall
any Suspension Period or any Blackout Period continue for more than 30 days in
the aggregate during any 365-day period.

 

Section 3.5 Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be a reporting company
under the Exchange Act, covenants to:

 

(a) file timely (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to Sections 13(a) or 15(d) of the Exchange Act and to
promptly furnish the Holders with true and complete copies of all such filings
(the delivery of which will be satisfied by the Company’s filing of such reports
on the Commission’s EDGAR system); and

 

(b) the Company further covenants that it shall take such further action as any
Holder may reasonably request, all to the extent required from time to time to
enable such Holder to sell shares of Common Stock held by such Holder without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 promulgated under the Securities Act (or any successor rule
promulgated thereafter by the Commission), including providing any legal
opinions. Upon the request of any Holder, the Company shall deliver to such
Holder a written certification of a duly authorized officer as to whether it has
complied with such requirements.

 



11

 

 

Article IV
INDEMNIFICATION AND CONTRIBUTION

 

Section 4.1 Indemnification.

 

(a) The Company agrees to indemnify, to the extent permitted by law, each Holder
of Registrable Securities, its officers and directors and each person who
controls (within the meaning of the Securities Act) such Holder (and the
directors and officers thereof) against all losses, claims, damages, liabilities
and expenses (including attorneys’ fees) caused by any untrue or alleged untrue
statement of material fact contained in any Registration Statement, Prospectus
or preliminary Prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same are caused by or contained in any information furnished in writing to the
Company by such Holder expressly for use therein. The Company shall indemnify
the Underwriters, their officers and directors and each person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to the indemnification of the Holder.

 

(b) In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, to the extent permitted by law, shall indemnify the Company, its
directors and officers and agents and each person who controls the Company
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorneys’
fees) resulting from any untrue statement of material fact contained in the
Registration Statement, Prospectus or preliminary Prospectus or any amendment
thereof or supplement thereto or any omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or omission is contained in any
information or affidavit so furnished in writing by such Holder expressly for
use therein; provided, however, that the obligation to indemnify shall be
several, not joint and several, among such Holders of Registrable Securities,
and the liability of each such Holder of Registrable Securities shall be in
proportion to and limited to the net proceeds received by such Holder from the
sale of Registrable Securities pursuant to such Registration Statement. The
Holders of Registrable Securities shall indemnify the Underwriters, their
officers, directors and each person who controls such Underwriters (within the
meaning of the Securities Act) to the same extent as provided in the foregoing
with respect to indemnification of the Company.

 

(c) Any person entitled to indemnification herein shall (i) give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof (other than reasonable costs of investigation) or any
settlement made by the indemnified party without its consent (but such consent
shall not be unreasonably withheld); provided, however, that (x) if the
indemnifying party fails to take reasonable steps necessary to defend diligently
the action or proceeding within 20 days after receiving notice from such
indemnified party, (y) if such indemnified party who is a defendant in any
action or proceeding that is also brought against the indemnifying party
reasonably shall have concluded that there may be one or more legal defenses
available to such indemnified party that are not available to the indemnifying
party or (z) if representation of both parties by the same counsel is otherwise
inappropriate under applicable standards of professional conduct, then, in any
such case, the indemnified party shall have the right to assume or continue its
own defense and the indemnifying party shall be liable for any expenses
therefor. An indemnifying party who is not entitled to, or elects not to, assume
the defense of a claim shall not be obligated to pay the fees and expenses of
more than one counsel for all parties indemnified by such indemnifying party
with respect to such claim, unless in the reasonable judgment of any indemnified
party a conflict of interest may exist between such indemnified party and any
other of such indemnified parties with respect to such claim. No indemnifying
party shall, without the consent of the indemnified party, consent to the entry
of any judgment or enter into any settlement which cannot be settled in all
respects by the payment of money (and such money is so paid by the indemnifying
party pursuant to the terms of such settlement) or which settlement does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect to such
claim or litigation.

 

13

 

 

(d) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
each Holder of Registrable Securities participating in an offering also agrees
to make such provisions as are reasonably requested by any indemnified party for
contribution to such party in the event the Company’s or such Holder’s
indemnification is unavailable for any reason.

 

(e) If the indemnification provided under this Section 4.1 from the indemnifying
party is unavailable or insufficient to hold harmless an indemnified party in
respect of any losses, claims, damages, liabilities and expenses referred to
herein, then the indemnifying party, in lieu of indemnifying the indemnified
party, shall contribute to the amount paid or payable by the indemnified party
as a result of such losses, claims, damages, liabilities and expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and the indemnified party, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and indemnified
party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, was made
by, or relates to information supplied by, such indemnifying party or
indemnified party, and the indemnifying party’s and indemnified party’s relative
intent, knowledge, access to information and opportunity to correct or prevent
such action; provided, however, that the liability of any Holder under this
Section 4.1(e) shall be limited to the amount of the net proceeds received by
such Holder in such offering giving rise to such liability. The amount paid or
payable by a party as a result of the losses or other liabilities referred to
above shall be deemed to include, subject to the limitations set forth in
Section 4.1(a), Section 4.1(b) and Section 4.1(c) above, any legal or other
fees, charges or expenses reasonably incurred by such party in connection with
any investigation or proceeding. The parties hereto agree that it would not be
just and equitable if contribution pursuant to this Section 4.1(e) were
determined by pro rata allocation or by any other method of allocation, which
does not take account of the equitable considerations referred to in this
Section 4.1(e). No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution pursuant to this Section 4.1(e) from any person who was not guilty
of such fraudulent misrepresentation.

 

Article V
TRANSFER RESTRICTIONS

 

Section 5.1 Lock-Up. Each Holder agrees that it, he or she shall not Transfer
any Registrable Securities until the expiration of the Lock-Up Period.

 

Section 5.2 Permitted Transferees. Notwithstanding the provisions set forth in
Section 5.1, Transfers of the Registrable Securities that are held by the Holder
or any of their Permitted Transferees (that have complied with this Section
5.2), are permitted to the following (each of which shall be considered a
“Permitted Transferee”): (a) to the Company’s officers or directors, any
affiliate or family member of any of the Company’s officers or directors, (b) in
the case of an entity, to such Holder’s Affiliates, members, stockholders,
partners or other equity holders, (c) in the case of an individual, by gift to a
member of such individual’s immediate family or to a trust, the beneficiary of
which is a member of such individual’s immediate family, an affiliate of such
individual or to a charitable organization; (d) in the case of an individual, by
virtue of laws of descent and distribution upon death of such individual; (e) in
the case of an individual, pursuant to a qualified domestic relations order; (f)
by virtue of the laws of the State of Delaware; or (g) in the event of the
Company’s liquidation, merger, capital stock exchange, reorganization or other
similar transaction which results in all of the Company’s stockholders having
the right to exchange their shares of Common Stock for cash, securities or other
property subsequent to the Closing Date; provided, however, that in the case of
clauses (a) through (f), these Permitted Transferees must enter into a written
agreement with the Company agreeing to be bound by the transfer restrictions
herein.

 

14

 

  

Article VI
MISCELLANEOUS

 

Section 6.1 Notices. All notices, demands, requests, instructions, claims,
consents, waivers and other communications to be given or delivered under or by
reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (a) when personally delivered (or, if delivery is
refused, upon presentment), received by fax or email (with hard copy to follow)
prior to 5:00 p.m. Eastern Time on a Business Day or delivery by reputable
overnight express courier (charges prepaid) or (b) three (3) days following
mailing by certified or registered mail, postage prepaid and return receipt
requested. Unless another address is specified in writing, notices, demands and
communications to a Holder or the Company shall be sent to the addresses
indicated below:

 

Notices to any Holder:

At the address on file with the Company.

 

with a copy to (which shall not constitute notice):

Morrison Cohen LLP

909 Third Avenue, 27th Floor

New York, New York, 10022

Attention: David LaGalia, Esq.

Zachary Jacobs, Esq.

Fax: (212) 735-8708

Email: dlagalia@morrisoncohen.com

zjacobs@morrisoncohen.com

     

Eos Energy Storage LLC

3920 Park Ave

Edison, NJ 08820

Attention: Joe Mastrangelo

Email: jmastrangelo@eosenergystorage.com

 

with a copy to (which shall not constitute notice):

White & Case LLP

1221 Avenue of the Americas

New York, New York 10020-1095

Attention: Joel Rubinstein

Luke Laumann

Fax: (212) 354-8113

Email: joel.rubinstein@whitecase.com

llaumann@whitecase.com

 

Section 6.2 Assignment; No Third Party Beneficiaries.

 

(a) This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.

 

(b) Prior to the expiration of the Lock-up Period, no Holder may assign or
delegate such Holder’s rights, duties or obligations under this Agreement, in
whole or in part, except in connection with a Transfer of Registrable Securities
by such Holder to a Permitted Transferee; provided, in each case, that such
Permitted Transferee agrees to become bound by the transfer restrictions set
forth in this Agreement. Following the expiration of the Lock-up Period, the
rights granted to a Holder by the Company hereunder may be transferred or
assigned (but only with all related obligations) by a Holder only to (i) a
Permitted Transferee of such Holder, or (ii) a transferee or assignee that is a
transferee or assignee of not less than 50,000 Registrable Securities (as
presently constituted and subject to subsequent adjustments for share splits,
share dividends, reverse share splits and the like); provided, that (x) such
transfer or assignment of Registrable Securities is effected in accordance with
applicable securities laws (subject to reasonable verification by the Company),
(y) the Company is, within a reasonable time after such transfer, furnished with
written notice of the name and address of such transferee and the Registrable
Securities with respect to which such rights are being transferred and (z) such
transferee agrees in a written instrument delivered to the Company to be bound
by and subject to the terms and conditions of this Agreement.

 

15

 

  

(c) This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and its successors and the permitted
assigns of the Holders, which shall include Permitted Transferees.

 

(d) This Agreement shall not confer any rights or benefits on any persons that
are not parties hereto, other than as expressly set forth in this Agreement and
this Section 6.2, except that the Founder Holders, severally and not jointly,
shall be express third party beneficiaries of Section 2.2(b)(i) and Section
2.3(b).

 

(e) No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i) written notice of such assignment as
provided in Section 6.1 and (ii) the written agreement of the assignee, in the
form attached hereto as Exhibit A, to be bound by the terms and provisions of
this Agreement. Any transfer or assignment made other than as provided in this
Section 6.2 shall be null and void.

 

(f) A Unitholder (as defined in the Merger Agreement) may be admitted as a
Holder herein after the execution of this Agreement upon the receipt by the
Company of a duly completed and executed written agreement to be bound by the
terms and provisions of this Agreement in form and substance satisfactory to the
Company.

 

Section 6.3 Counterparts. This Agreement and agreements, certificates,
instruments and documents entered into in connection herewith may be executed
and delivered in one or more counterparts and by fax or email, each of which
shall be deemed an original and all of which shall be considered one and the
same agreement. No party hereto shall raise the use of a fax machine or email to
deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a fax machine or email as a
defense to the formation or enforceability of a contract and each party hereto
forever waives any such defense.

 

Section 6.4 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without regard to
the principles of conflicts of laws thereof. Each party irrevocably submits to
the exclusive jurisdiction of any New York State or United States Federal court
sitting in The City of New York, Borough of Manhattan, over any suit, action or
proceeding arising out of or relating to this Agreement. Each party irrevocably
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any such suit, action or proceeding
brought in such a court and any claim that any such suit, action or proceeding
brought in such a court has been brought in an inconvenient forum. Any such
process or summons to be served upon any party may be served by transmitting a
copy thereof by registered or certified mail, return receipt requested, postage
prepaid, addressed to it at the address set forth in Section 6.1. Such mailing
shall be deemed personal service and shall be legal and binding upon any party
in any action, proceeding or claim. Each party waives, to the fullest extent
permitted by law, any other requirements of or objections to personal
jurisdiction with respect thereto. Each party agrees that the other party shall
be entitled to recover all of its reasonable attorneys’ fees and expenses
relating to any action or proceeding and/or incurred in connection with the
preparation therefor if any of them is the prevailing party in such action or
proceeding. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

16

 

  

Section 6.5 Specific Performance. Each party hereto recognizes and affirms that
in the event any of the provisions of this Agreement are not performed in
accordance with their specific terms or otherwise are breached, money damages
would be inadequate (and therefore the non-breaching party would have no
adequate remedy at law) and the non-breaching party would be irreparably
damaged. Accordingly, each party hereto agrees that each other party hereof
shall be entitled to specific performance, an injunction or other equitable
relief (without posting of bond or other security or needing to prove
irreparable harm) to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof in any
proceeding, in addition to any other remedy to which such person may be
entitled.

 

Section 6.6 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement or the application of any
such provision to any person or circumstance shall be held to be prohibited by
or invalid, illegal or unenforceable under applicable law in any respect by a
court of competent jurisdiction, such provision shall be ineffective only to the
extent of such prohibition or invalidity, illegality or unenforceability,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement. Furthermore, in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid, or unenforceable provision as may be possible.

 

Section 6.7 Interpretation. The headings and captions used in this Agreement
have been inserted for convenience of reference only and do not modify, define
or limit any of the terms or provisions hereof.

 

Section 6.8 Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings, whether written
or oral, relating to such subject matter in any way.

 

Section 6.9 Amendments and Modifications. Upon the written consent of the
Company and the Holders of at least a majority in interest of the Registrable
Securities at the time in question, compliance with any of the provisions,
covenants and conditions set forth in this Agreement may be waived, or any of
such provisions, covenants or conditions may be amended or modified; provided,
however, that notwithstanding the foregoing, any amendment hereto or waiver
hereof that adversely affects one Holder, solely in its capacity as a holder of
the shares of equity interests of the Company, in a manner that is materially
different from the other Holders (in such capacity) shall require the consent of
the Holder so affected. No course of dealing between any Holder or the Company
and any other party hereto or any failure or delay on the part of a Holder or
the Company in exercising any rights or remedies under this Agreement shall
operate as a waiver of any rights or remedies of any Holder or the Company. No
single or partial exercise of any rights or remedies under this Agreement by a
party shall operate as a waiver or preclude the exercise of any other rights or
remedies hereunder or thereunder by such party.

 

Section 6.10 Term. This Agreement shall terminate upon the date as of which no
Holders (or permitted assignees under Section 6.2) hold any Registrable
Securities. The provisions of Section 3.5 and Article IV shall survive any
termination.

 

Section 6.11 Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, upon the written request by the Company, each
Holder shall execute and deliver any additional documents and instruments and
perform any additional acts that may be reasonably necessary to effectuate and
perform the provisions of this Agreement and the transactions contemplated
hereby.

 

* * * * *

 

17

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed as of the date first written above.

 

Company:       EOS ENERGY ENTERPRISES, INC.       By: /s/ Sagar Kurada   Name:  
Sagar Kurada   Title: Chief Financial Officer  

 

18

 

 

ALTENERGY STORAGE LLC       By: /s/ Russell Sidolph   Name:   Russell Sidolph  
Title: Managing Director       ALTENERGY STORAGE II LLC       By: /s/ Russell
Sidolph   Name: Russell Sidolph   Title: Managing Director       ALTENERGY
STORAGE IV LLC       By: /s/ Russell Sidolph   Name: Russell Sidolph   Title:
Managing Director       ALTENERGY STORAGE V LLC       By: /s/ Russell Sidolph  
Name: Russell Sidolph   Title: Managing Director       ALTENERGY STORAGE VI LLC
      By: /s/ Russell Sidolph   Name: Russell Sidolph   Title: Managing Director
      ALTENERGY STORAGE BRIDGE LLC       By: /s/ Russell Sidolph   Name: Russell
Sidolph   Title: Managing Director  

 

19

 

 

 

ALTENERGY STORAGE BRIDGE PHASE II LLC       By: /s/ Russell Sidolph   Name:
Russell Sidolph   Title: Managing Director       ALTENERGY LLC       By: /s/
Russell Sidolph   Name: Russell Sidolph   Title: Managing Director      
ALTENERGY TRANSMISSION LLC       By: /s/ Russell Sidolph   Name: Russell Sidolph
  Title: Managing Director       INTERNATIONAL       By: /s/ Krishna P. Singh  
Name: Krishna P. Singh   Title: President & CEO       SINGH REAL ESTATE
ENTERPRISES INC       By: /s/ Martha J. Singh   Name: Martha J. Singh   Title:
President       RESERVOIR RESOURCE PARTNERS, L.P.       By:   /s/ Cyrus
Borzooyeh   Name: Cyrus Borzooyeh   Title: Chief Financial Officer  

 

20

 

 

 

RESERVOIR CAPITAL PARTNERS, L.P.       By: /s/ Cyrus Borzooyeh   Name: Cyrus
Borzooyeh   Title: Chief Financial Officer       RESERVOIR CAPITAL INVESTMENT
PARTNERS, L.P.       By: /s/ Cyrus Borzooyeh   Name:   Cyrus Borzooyeh   Title:
Chief Financial Officer       RESERVOIR CAPITAL MASTER FUND II, L.P.       By:
/s/ Cyrus Borzooyeh   Name: Cyrus Borzooyeh   Title: Chief Financial Officer    
  PRISMA ENERGY LLC       By: /s/ James Hughes   Name: James Hughes   Title:
Chief Executive Officer       OSPRAIE PARTNERS LLC       By: /s/ Dwight Anderson
  Name: Dwight Anderson   Title: Managing Member  

 

21

 

 

 

FISHER EOS LLC       By: /s/ Kenneth Fisher   Name:   Kenneth Fisher   Title:
Member       By: /s/ Winston Fisher   Name: Winston Fisher   Title: Member      
ACE Venture Opportunities III SPC on behalf of Eos SP (Previously known as ACE
ENERGY EFFICIENCY SPC on behalf of Eos SP)     By: /s/ Adam Said   Name: Adam
Said   Title: Director  

 

22

 

 

EXHIBIT A

 

JOINDER

 

Joinder

 

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement, dated as of November 16, 2020 (as the same may
hereafter be amended, the “Registration Rights Agreement”), among Eos Energy
Enterprises, Inc., a Delaware corporation (the “Company”), and the other person
named as parties therein.

 

By executing and delivering this Joinder to the Company, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of the Registration Rights Agreement as a Holder in the same manner as if the
undersigned were an original signatory to the Registration Rights Agreement, and
the undersigned’s ________________ number of shares of _____________________
shall be included as Registrable Securities under the Registration Rights
Agreement.

 

Accordingly, the undersigned has executed and delivered this Joinder as of the
___ day of ____________, ____.

 

[●]           Signature of Stockholder   [Print Name of Stockholder]      
Address:       Agreed and Accepted as of:       Eos Energy Enterprises, Inc.    
      By:   Its:  

 

Exhibit A to Registration Rights Agreement

 

 



 

 